


EXHIBIT 10.36


FIRST AMENDMENT TO GUARANTY AGREEMENT
FIRST AMENDMENT TO GUARANTY AGREEMENT (this “Amendment”), dated as of January
27, 2014, between TIFFANY & CO. (the “Guarantor”) and MIZUHO BANK (CHINA), LTD.,
as facility agent (the “Facility Agent”) under the Facility Agreement referred
to below on behalf of the Finance Parties.
RECITALS
WHEREAS, Tiffany & Co. (Shanghai) Commercial Co., Ltd. (the “Borrower”), Bank of
America, N.A. Shanghai Branch and Mizuho Bank (China), Ltd., as joint
coordinators, mandated lead arrangers and bookrunners, the Facility Agent, and
the Lenders from time to time party thereto entered into that certain RMB
930,000,000 Facility Agreement, dated July 19, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Facility
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Facility Agreement);
WHEREAS, as a condition precedent to the effectiveness of the Facility
Agreement, the Guarantor and the Facility Agent entered into that certain
Guaranty Agreement, dated as of July 19, 2013 (the “Guarantee”); and
WHEREAS, the Guarantor has requested certain amendments to certain provisions of
the Guarantee, and the Facility Agent, on behalf of the Finance Parties, is
willing to consent to such amendments subject to the terms and conditions
contained herein.
NOW, THEREFORE, in consideration of the recitals and the covenants, conditions
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.    The definitions of “EBIT” and “EBITDAR” in Section 10.3 of the Guarantee
are hereby amended and restated in their entirety to read as follows:
“EBIT” shall mean, for any four fiscal quarter period of the Guarantor (herein
and in the definition of “EBITDAR”, the “Calculation Period”), (a) the net
earnings of the Guarantor and its Subsidiaries on a Consolidated basis for such
Calculation Period as determined in accordance with GAAP, plus (b) to the extent
deducted in the calculation of such net earnings for such Calculation Period,
the sum, without duplication, of the following: (i) Interest Expense and
financing costs, (ii) provision for income taxes, (iii) non-recurring non-cash
charges and expenses in an aggregate amount not exceeding $100,000,000, and (iv)
any negative impact on net earnings of the Arbitration Award (including all
amounts required to be paid by the Guarantor and its Subsidiaries under the
Arbitration Award), in an aggregate amount not exceeding $500,000,000, minus (c)
to the extent included in the calculation of such net earnings for such
Calculation Period, non-recurring non-cash gains and any positive impact on net



--------------------------------------------------------------------------------




earnings of the Arbitration Award (including recovery of any amounts required to
be paid thereunder), in an aggregate amount not exceeding $500,000,000.
“EBITDAR” shall mean, for any Calculation Period, (a) the net earnings of the
Guarantor and its Subsidiaries on a Consolidated basis for such Calculation
Period as determined in accordance with GAAP, plus (b) to the extent deducted in
the calculation of such net earnings for such Calculation Period, the sum,
without duplication, of the following: (i) Interest Expense and financing costs,
(ii) provision for income taxes, (iii) depreciation, (iv) amortization, (v) Rent
Expense, (vi) non-recurring non-cash charges and expenses in an aggregate amount
not exceeding $100,000,000, and (vii) any negative impact on net earnings of the
Arbitration Award (including all amounts required to be paid by the Guarantor
and its Subsidiaries under the Arbitration Award), in an aggregate amount not
exceeding $500,000,000, minus (c) to the extent included in the calculation of
such net earnings for such Calculation Period, non-recurring non-cash gains and
any positive impact on net earnings of the Arbitration Award (including recovery
of any amounts required to be paid thereunder), in an aggregate amount not
exceeding $500,000,000.


2.    The following definition is hereby added to the appropriate location in
Section 10.3 of the Guarantee:
“Arbitration Award” shall mean the award, dated December 20, 2013, in the
arbitration in the matter between The Swatch Group Ltd. and Tiffany Watch Co.
Ltd, as claimants, and Tiffany and Company, Tiffany (NJ) Inc. and the Guarantor,
as respondents, under the Arbitration Rules of the Netherlands Arbitration
Institute.
3.    This Amendment shall become effective in accordance with Section 14.2 of
the Guarantee.
4.    The Guarantor hereby represents and warrants to the Facility Agent that,
upon the effectiveness of this Amendment, no Default or Event of Default shall
have occurred and be continuing. The Facility Agent hereby represents and
warrants to the Guarantor that this Amendment has been approved by, and the
Facility Agent in effecting this Amendment is acting (in accordance with Section
33.1(b) of the Facility Agreement) on behalf of, Lenders constituting Majority
Lenders.
5.    Except as set forth in this Amendment, the Guarantee shall remain in full
force and effect in accordance with its terms as in effect on the date hereof
prior to giving effect to this Amendment, and no amendment in respect of any
term of the Guarantee set forth in this Amendment shall be deemed to be an
amendment, consent or waiver in respect of any other term or condition contained
in the Guarantee.
6.    This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one agreement. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission (in “pdf” or “tif” format)
shall be effective as delivery of a manually executed

2

--------------------------------------------------------------------------------




counterpart hereof. It shall not be necessary in making proof of this Amendment
to produce or account for more than one counterpart signed by the party to be
charged.
7.    This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
[signature pages follow]









3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.






TIFFANY & CO., as Guarantor


By: /s/ Michael W. Connolly
Name: Michael W. Connolly
Title: Vice President - Treasurer





4

--------------------------------------------------------------------------------




MIZUHO BANK (CHINA), LTD., as Facility Agent


By: /s/ Yang Qiu
Name: Yang Qiu
Title: General Manager



5